Citation Nr: 0926230	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-38 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a mood disorder, as 
secondary to a service-connected disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis now claimed as degenerative arthritis.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found new and material evidence 
adequate to reopen a claim for service connection for 
osteoarthritis now claimed as degenerative arthritis had not 
been submitted and denied entitlement to service connection 
for a mood disorder claimed as secondary to a service-
connected disability of rheumatoid arthritis.    

The Veteran presented testimony at a personal hearing in 
February 2007 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board remanded the claim in August 2007 for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  A rating decision in December 1992 denied entitlement to 
service connection for osteoarthritis.  The Veteran did not 
appeal that decision and it became final.

2.  Evidence received since the December 1992 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
osteoarthritis now claimed as degenerative arthritis, is 
cumulative and redundant, and by itself and in connection 
with the evidence previously of record does not raise a 
reasonable possibility of substantiating the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
psychiatric disorder, to include mood disorder, either had 
its onset in service or preexisted service and was 
permanently worsened therein, or that a claimed psychiatric 
disorder is secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for osteoarthritis now 
claimed as degenerative arthritis has not been received, and 
the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  A psychiatric disorder, to include a mood disorder, was 
not incurred in or aggravated by active military service, nor 
is it secondarily related to the Veteran's service-connected 
rheumatoid arthritis.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in March 2002, May 2005, 
July 2006, January 2007, and August 2007; rating decisions in 
February 2003 and July 2004; a statement of the case in 
September 2004; and a supplemental statement of the case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
January 2009 statement of the case regarding the issue of 
whether new and material evidence had been received to reopen 
a claim of service connection for osteoarthritis, now claimed 
as degenerative arthritis; and prior to the final 
adjudication in a January 2009 supplemental statement of the 
case regarding the issue of entitlement to service connection 
for a mood disorder secondary to a service-connected 
disability.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis or psychoses become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Finality and materiality

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification, absent an 
appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302 (2008).  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Osteoarthritis now claimed as degenerative arthritis

The Veteran seeks service connection for osteoarthritis now 
claimed as degenerative arthritis.  The Veteran claims that 
he does not have rheumatoid arthritis but has degenerative 
arthritis and has had degenerative arthritis which has been 
disabling since 1969.  He stated that a private doctor who 
treats arthritis took x-rays which revealed degenerative 
changes and a blood test for rheumatoid arthritis was 
negative.  He further claimed that blood tests for 33 years 
have come back negative for rheumatoid arthritis.  

A review shows that this issue has been previously denied.  A 
rating decision in December 1992 denied entitlement to 
service connection for osteoarthritis.  The RO determined 
that service medical records revealed no complaints, 
treatment or diagnosis of osteoarthritis, and service 
connection was denied as not incurred in or aggravated by 
service nor manifested to a compensable degree within one 
year subsequent to service for entitlement to service 
connection on a presumptive basis.  There was no etiological 
relationship between service connected rheumatoid arthritis 
which was inactive and osteoarthritis.  The Veteran was 
notified of the decision and his appeal rights in a December 
1992 letter.  He did not appeal and the decision became 
final.  38 C.F.R. §§ 20.302, 20.1103 (1992).

Evidence considered at the time of the December 1992 rating 
decision denial included service treatment records, VA 
outpatient treatment records from February 1991 to August 
1992, and a VA examination in October 1992.  

Service treatment records show the Veteran was admitted to 
the Naval Hospital in Beaufort, South Carolina in April 1969 
with the diagnosis of fever of unknown origin.  During a 
month of hospitalization for observation the Veteran had 
intermittent severe hot migratory arthritis in the hips and 
knees, constant pain and stiffness of the left ankle with 
intermittent inflammation in that joint, a brief episode 
involving the carpal bone of the right wrist with heat, 
swelling, stiffness and pain and a recurrence of tenderness 
and pain in the costal cartilages.  After the initial days, 
the Veteran's temperature descended to normal and remained 
so.  He had complaints and physical findings referable to the 
skeletal system.  Swelling and heat appeared intermittently 
in various joints.  Laboratory testing was performed.  It was 
the opinion of a Medical Board that the Veteran had 
rheumatoid arthritis involving multiple joints that did not 
exist prior to enlistment.  The final diagnosis was 
rheumatoid arthritis, multiple joints.  The Medical Board 
recommended that the Veteran be referred to a Physical 
Evaluation Board.  A Physical Evaluation Board in May 1969 
found the Veteran unfit to perform the duties of his rank 
because of rheumatoid arthritis of multiple joints.  

Post-service, at a VA examination in December 1969, the 
Veteran complained of pain in all joints and his back.  There 
was no pathology in the joints, but the Veteran complained 
about pain in all the joints, mostly on the feet and knees on 
stress.  The diagnosis was rheumatoid arthritis, multiple, 
claimed, at present asymptomatic.  The result of a rheumatoid 
factor test was negative.  

A rating decision in January 1970 granted service connection 
for rheumatoid arthritis, multiple, claimed, asymptomatic, 
evaluated as zero percent disabling effective in July 1969.  
The Veteran disagreed with the evaluation.  A Board decision 
in August 1970 found the Veteran had service connection for 
rheumatoid arthritis which was asymptomatic at that time 
without objective residuals.  

A private doctor wrote in September 1973, that he first saw 
the Veteran in May 1973 and monthly thereafter until 
September 1973.  Clinical findings were recorded.  The 
diagnosis was rheumatoid arthritis of the joints which was 
chronic to moderate.  At a VA examination in October 1973, 
the diagnosis was multiple rheumatoid arthritis.  A 
rheumatoid test was "NR".  

VA outpatient treatment records show the Veteran was seen for 
rheumatoid arthritis in July 1992.  At a VA examination in 
August 1992 the Veteran was diagnosed with osteoarthritis of 
cervical and lumbar spine and osteoarthritis of ankles with 
degenerative joint disease.  He had a negative examination of 
elbows, hands and knees.  At an October 1992 VA examination, 
the impression was essentially negative exam at this time of 
back, elbows, shoulders, knees, wrists and ankles.  The 
Veteran had intermittent morning muscle stiffness per his 
history.  There were mild degenerative findings of both 
ankles.  A rheumatoid factor test was negative.  

Evidence reviewed since the final December 1992 rating 
decision includes statements by the Veteran, private medical 
records, an August 2001 private medical opinion, a November 
2002 VA joints examination, VA outpatient treatment records, 
a March 2005 VA joints examination, records from the Social 
Security Administration (SSA) and testimony at a Board 
hearing in February 2007.  

Statements in a February 2002 informal claim for an increased 
evaluation for a service-connected disability were viewed as 
a claim for service connection for degenerative arthritis.  
The Veteran noted that for the past 33 years, it had been 
said that he had rheumatoid arthritis, but, for many years, 
it also had been said that he had degenerative arthritis.  VA 
medical doctors had diagnosed degenerative arthritis and he 
wanted a correct classification of his disability.  The 
Veteran stated that many of his physicians believed he was 
misdiagnosed with having rheumatoid arthritis.  He enclosed 
private x-rays from October 2000 and August 2001 which 
revealed degenerative changes of the shoulders, cervical 
spine, and bilateral hand.  

In August 2001, Dr. P.T., a private osteopathic physician, 
wrote that the Veteran had been seen in August 1999 and was 
felt to have degenerative joint disease not rheumatoid 
arthritis.  His private clinical records include June 1999 x-
rays of degenerative changes of the lumbar spine with grade I 
anterior spondylolisthesis L5 over S1 and August 1999 x-rays 
of the hands which revealed enlargement of the left first 
metacarpal head which appeared to be a normal variant and a 
limited x-ray study of the ankles revealed normal ankles.  An 
August 1999 blood test for a rheumatoid arthritis factor was 
negative.    

At a VA Compensation and Pension (C&P) joints examination in 
November 2002, the Veteran related his pre-service and 
service medical history.  There is no indication that the VA 
examiner reviewed the Veteran's claim file.  The Veteran 
described his symptoms and clinical findings were recorded.  
The impression was whole body joint pain and history of 
rheumatoid arthritis diagnosis.  The examiner commented that 
it appeared that the Veteran may have an inflammatory 
arthritis of some sort; however, it did not appear that he 
had rheumatoid arthritis at least by his clinical picture or 
his radiographs.  If he were to have rheumatoid arthritis of 
greater than 30 years, one would expect different 
radiographic changes.  

A September 2002 VA x-ray revealed osteoarthritic changes in 
both knee joints.  October 2002 x-rays revealed degenerative 
changes in the Veteran's cervical spine, shoulders, elbows, 
wrists and feet.  VA x-ray reports in November 2002 revealed 
degenerative changes in the Veteran's lumbosacral spine and 
ankles; and a bone scan of the hands revealed findings 
compatible with osteoarthritis.  

VA outpatient treatment records show complaints of and 
treatment for joint pain.  The Veteran was seen in November 
2002 for painful feet of several years duration.  He had a 
history of arthritis pain which increased after standing and 
walking any length of time.  The assessment included 
rheumatoid arthritis.  

A VA August 2004 clinical test finding showed the rheumatoid 
factor was negative.  

A VA rheumatology clinic note in November 2004 shows the 
Veteran sought treatment for diffuse joint pains in his 
hands, feet, shoulder, knees, and lumbar/cervical spine.  He 
gave a history of joint pain times 35 years while in the 
service.  His rheumatoid factor was negative in July 2004.  
The assessment was osteoarthritis-degenerative changes on 
clinical examination and serology negative for rheumatoid 
arthritis.  

At a VA examination in March 2005 the examiner noted that a 
total body bone scan performed in February 2003 demonstrated 
an uptake pattern degenerative in nature and did not 
demonstrate a rheumatoid type pattern.  The clinical findings 
were recorded.  The diagnoses were multiple joint complaints 
of pain and stiffness and degenerative joint disease of the 
low back with radiculopathy.  The VA examiner provided an 
opinion that the condition did not appear to be a rheumatoid 
arthritis.  The Veteran's previous serological test had 
demonstrated no increase in C-reactive protein or rheumatoid 
factor.  Therefore an inflammatory arthritis was unlikely at 
that time.  Additionally, the Veteran had no episodes of 
synovitis or swelling within the small or large joints.  A 
diffuse osteoarthritis could not be excluded nor could 
polymyalgia rheumatica without further serological testing.  
His pain and lack of endurance for the hands and feet were 
the major functional impact of the Veteran at that time.  

VA outpatient treatment notes show the Veteran was seen in 
August 2005 for follow-up for arthritis.  He complained of 
general joint pain for 36 years which was getting worse as 
time went on.  Medication had controlled generalized 
arthritis and lower back pain.  In December 2005, when seen 
for medication evaluation, it was noted the Veteran had a 
history of depression secondary to chronic pain.  The 
assessment included mild osteoarthritis in hands and knees.  
Several records show osteoarthritis included on the active 
problems list.  In May 2006, the Veteran related that his 
chronic general joint pain was worse.  

SSA records show that in the Veteran's claim, he identified 
his disabling condition as due to lower back and rheumatoid 
arthritis of multiple joints.  He had suffered a work-related 
injury in February 1994.  The Veteran was found disabled due 
to a severe back impairment and he had not performed 
substantial gainful activity since May 1994.  The SSA records 
contained private and VA medical records.  At a private 
medical evaluation in November 1995 there were no obvious 
arthritic changes in either wrists or fingers.  The Veteran 
had complete motion within both hips and knees.  A medical 
evaluation in October 1996 showed pre-existing multiple joint 
arthritis.  This was apparently based on a history provided 
by the Veteran that while in the hospital recuperating from 
broken tibias he developed some type of arthritis in multiple 
joints which continued to bother him the rest of his life.  
He said it was rheumatoid but did not know who did blood 
tests to prove this.  At an orthopedic examination in October 
1995 the Veteran was seen for multiple complaints which he 
related to arthritis of multiple joints and multiple back 
injuries.  The examiner found no evidence of significant 
arthritis in the Veteran's hands or hips on x-ray and no 
clinical evidence of significant arthritis involving any of 
his other joints of which he complained.  

The Veteran testified in February 2007 that as far back as 
1969 and 1970 there was no evidence of rheumatoid arthritis 
either physically or through blood tests.  He felt that his 
disability was osteoarthritis or degenerative arthritis and 
that he should be evaluated for degenerative arthritis to 
multiple joints.  

Additional VA outpatient treatment records from August 2006 
to June 2008 show the Veteran was seen and treated for 
complaints and symptoms related to osteoarthritis.  

Since the prior final December 1992 rating decision, 
additional evidence has been added to the record in 
conjunction with the Veteran's attempt to reopen his claim.  
The Board has reviewed the evidence submitted subsequent to 
the December 1992 decision, the last final decision, in the 
context of all the evidence of record.  See Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

The Board finds that the evidence received since the December 
1992 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The previously considered evidence showed that 
the Veteran had a diagnosis of osteoarthritis, but failed to 
show such in service or within one year following separation 
from service, and failed to relate the claimed osteoarthritis 
disability to service or to service-connected rheumatoid 
arthritis.  The additional evidence submitted since the 
December 1992 rating decision does not show osteoarthritis or 
degenerative arthritis in service, within one year post 
service or relate the Veteran's osteoarthritis or 
degenerative arthritis to service or to service-connected 
rheumatoid arthritis and thus does not raise a reasonable 
possibility of substantiating the Veteran's claim.

VA and private medical records and SSA records show a current 
diagnosis of osteoarthritis or degenerative arthritis.  X-
rays have revealed osteoarthritis and degenerative changes in 
multiple joints.  An August 2001 private medical statement 
revealed the Veteran at that time suffered from degenerative 
arthritis and not rheumatoid arthritis, a VA examiner in 
November 2002 and in March 2005 opined that the Veteran's 
condition did not appear to be a rheumatoid arthritis.  To 
the extent that this evidence is "new" evidence as not 
previously of record, this evidence is not material because 
it does not bear directly and substantially upon the issue in 
this case.  The evidence indicates that the Veteran does not 
have active rheumatoid arthritis at the present time and that 
he has a diagnosis of osteoarthritis or degenerative 
arthritis.  However, there is no competent medical evidence 
in these records that shows onset of the Veteran's 
osteoarthritis now claimed as degenerative arthritis in 
service or links the degenerative arthritis to service or to 
service-connected rheumatoid arthritis.  Thus, the VA and 
private medical records and SSA records are not new and 
material evidence and do not raise a reasonable possibility 
of substantiating the claim.

Although the testimony presented at the hearing and the 
statements submitted by the Veteran are new, in that they 
were not previously of record, they are not material to 
reopen the claim.  The Veteran is competent to report his 
observations of his features or symptoms of an injury or 
illness.  However, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render him competent to offer opinions as to medical 
diagnosis or causation as to osteoarthritis now claimed as 
degenerative arthritis.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, although the 
Veteran claims a relationship between his service and the 
current osteoarthritis, now claimed as degenerative 
arthritis, his opinion is not competent evidence.  As a 
result, his assertions do not constitute competent medical 
evidence that his osteoarthritis, now claimed as degenerative 
arthritis, is linked to service, an incident in service, or 
to service-connected rheumatoid arthritis.  His assertion of 
medical causation of his osteoarthritis, now claimed as 
degenerative arthritis, cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

In summary, the Board finds that the evidence received 
subsequent to the December 1992 rating decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for osteoarthritis, now 
claimed as degenerative arthritis.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Mood disorder

The Veteran seeks entitlement to service connection for a 
mood disorder claimed as depression.  He claims his mood 
disorder is a result of his service-connected arthritis which 
although shown as rheumatoid arthritis should be degenerative 
arthritis.  The Veteran also contends that his depression 
started in service when he could not serve his country and 
his friends went on to die in his place.  At his hearing the 
Veteran clarified that his mood disorder to include a 
depression was due to the pain he suffered as a result of 
having osteoarthritis or degenerative arthritis for which he 
was also seeking service connection.  The Veteran contends 
that a VA examiner provided a diagnosis of mood disorder, 
secondary to his arthritis.  He felt that a correction of the 
diagnostic codes would permit granting of this benefit.  The 
Veteran contends that he has suffered from depression all his 
adult life from age 19.

Service treatment records show that at the Veteran's 
enlistment examination in January 1969 his psychiatric 
clinical evaluation was normal.  The service treatment 
records are negative for complaints, findings, or diagnosis 
of a mood disorder.  

In a February 2002 statement regarding a claim for increased 
compensation for a service-connected disability, the Veteran 
stated that his physical condition caused a mental condition.  
When he was stricken with arthritis in service it was a hard 
situation to which to adjust as his joints froze and he had 
to learn to walk again.  This was considered an informal 
claim for service connection for depression.  In March 2002, 
the Veteran wrote that he believed his depression started in 
boot camp when he was injured and came down with arthritis.  
He was released from service and felt badly about being 
injury and left behind.  His fellow Marines went forward to 
Vietnam and he felt that he let them down when he went home.  
He began using drugs to hide his feelings of depression and 
guilt and to help with the pain from his back and arthritis.  

A VA psychiatric note in November 2002 indicates that the 
Veteran was seen on a scheduled appointment.  He felt 
comfortable with the effectiveness of the prescribed 
medications.  He complained of not being able to work at 
times because of his arthritic pain and still felt depressed 
because of his situation.  The diagnoses on Axis I were major 
depression, recurrent with psychotic features and adjustment 
disorder with depressed mood.

At a December 2002 VA psychiatric examination, the Veteran 
stated his main problem was his physical condition and he had 
pain and stiffness in all of his joints.  He stated that he 
had degenerative arthritis although it had been referred to 
as a rheumatoid arthritis.  Clinical findings were recorded.  
The diagnosis on Axis I was mood disorder secondary to 
rheumatoid arthritis; and polysubstance dependence in full 
sustained remission.  The assessment was that the Veteran met 
current DSM IV criteria for mood disorder secondary to his 
arthritis.  

A September 2004 VA psychiatry outpatient treatment record 
shows that the Veteran was seen for a history of depression.  
The Veteran expressed concern that he has had depression all 
along since his arthritis started.  He complained that 
exacerbations of his depression appear to be secondary to 
increase in chronic pain due to his service connected 
condition.  The diagnosis on Axis I was depression not 
otherwise specified secondary to chronic pain.   

A December 2005 VA psychiatry note reports the Veteran had a 
history of depression secondary to chronic pain and was seen 
for a scheduled appointments for medication evaluation.  The 
diagnosis on Axis I was depression not otherwise specified.  
In May 2006 he was seen for a psychiatric appointment for 
follow up of his diagnosis of depression.  The assessment was 
major depressive disorder.  

VA outpatient treatment records indicate that the Veteran is 
prescribed chronic pain medication being used for chronic low 
back pain.  He has been on the medication since March 1999.

The records received from SSA show that the Veteran suffered 
a work related back injury in February 1994 and received a 
settlement on a Workers' Compensation Claim.  SSA records 
show that the Veteran's March 1995 claim for SSA disability 
benefits indicated that his disabling condition was his lower 
back and rheumatoid arthritis of multiple joints.  His 
condition made him stop working in May 1994.  A February 1997 
decision found the Veteran was entitled to a period of 
disability commencing in May 1994.  The Veteran was awarded 
SSA disability benefits due to a back disability, major 
depression and a personality disorder.  The decision 
indicates that the Veteran's mental impairment was a result 
of his extensive back surgeries and persistent back pain with 
repeat failures of his spinal fusion.  March 1997 "CPD" 
findings were that the Veteran continued to have severe back 
pain and leg pain requiring use of cane and back brace.  The 
development of mental impairment revealed depression and 
anxiety due to failed medical treatment.  

A Social Security psychiatric evaluation in October 1995 
shows the Veteran reported he contracted arthritis in 1969 
and was told that it was rheumatoid type which was later 
described by a VA doctor as degenerative.  The Veteran 
revealed that he had been suffering from pain and depression, 
as well as anxiety, since 1991.  The diagnosis on Axis I was 
major depression due to physical injury to the back and 
chronic arthritis.  On Axis III the status was pain in the 
back due to injury at the job; multiple joint arthritis, 
chronic, degenerative and or rheumatoid type.  

At an orthopedic examination in October 1995, a few days 
after the psychiatric examination, the Veteran was seen for 
multiple complaints which he related to arthritis of multiple 
joints and multiple back injuries.  The examiner found no 
evidence of significant arthritis in the Veteran's hands or 
hips on x-ray and no clinical evidence of significant 
arthritis involving any of his other joints of which he 
complained.  

In a February 1996 statement the Veteran wrote that not only 
did he have a back and nerve problem due to a failed screw 
device but he also had arthritis in all his joints.  A June 
1996 psychiatric evaluation regarding his mental state, 
diagnosis, and its relation to his work-related injury notes 
that the Veteran had prior back injuries and began to use 
drugs to relieve his pain.  The Veteran stated that since his 
injury he had felt depressed because he was not able to do 
the things he used to do.  The examiner concluded that the 
Veteran had pre-existing substance abuse traits and an 
adjustment disorder with depressive features as a result of 
the pain from his February 1994 work-related injury.  

A November 1996 report on a personality evaluation with 
abbreviated neuropsychological screening, by a private 
psychologist shows that the Veteran primarily suffered from 
pain due to his back injuries and subsequent surgeries.  On 
Axis I a pain disorder with both psychological factors and a 
general medical condition was shown.  His depression had 
developed to the level of dysthymia, but anxiety remained a 
significant feature, but not a syndrome.   

A medical evaluation in October 1996 shows pre-existing 
multiple joint arthritis.  This was apparently based on a 
history provided by the Veteran that while in the hospital 
recuperating from broken tibias he developed some type of 
arthritis in multiple joints which continued to bother him 
the rest of his life.  He said it was rheumatoid but did not 
know who did blood tests to prove this.  

In a March 2000 statement on a SSA Form for continuing 
entitlement to SSA disability benefits the Veteran stated 
that due to his injury his mental instability had become as 
much as a problem as his physical problem.  Not being able to 
work at all was very disheartening and he was suffering from 
deep depression from financial concerns due to not working.  
He also stated that having to stay at home all the time was 
depressing.  

SSA records also contain VA outpatient treatment records 
which in April 1999 to April 2000 show diagnoses of major 
depression, adjustment reaction, mixed; and adjustment 
disorder with mixed emotional features.  

A discharge summary for a period of VA hospitalization in 
January and February 2000 indicates that the Veteran was 
admitted for suicidal observation.  He had a five year 
history of major depressive disorder.  The Veteran correlated 
his decreased mood to economic problems that started 
approximately seven months earlier.  He was diagnosed with 
depression in 1994 after a failed back surgery.  The 
discharge diagnoses were adjustment disorder with mixed 
anxiety and depressed mood and history of alcohol abuse, 
cocaine dependence and major depressive disorder. 

A discharge summary indicates the Veteran was hospitalized at 
a VA medical center in April 2000 for depression, anxiety and 
suicidal ideation.  His stressors included chronic back pain 
due to a back injury six years earlier.  His psychiatric 
history was significant for major depressive disorder 
diagnosed in 1994.  He had been hospitalized in February 2000 
for adjustment disorder and was then evaluated for depressed 
mood.  The discharge diagnoses on Axis I were major 
depressive disorder, recurrent, moderate without psychotic 
features; cocaine dependence in partial sustained remission 
and rule out panic disorder with agoraphobia.  On Axis II, 
the diagnosis was personality disorder not otherwise 
specified with dependent and borderline personality traits.  

In an undated statement (approximately in June 2000) for SSA 
the Veteran wrote that his back disability interfered with 
his working.  He had depression and anxiety from his not 
being able to work and make a living.  

A VA psychiatry note shows in December 2005 that the Veteran 
was diagnosed with depression not otherwise specified 
secondary to chronic pain.  

The Veteran testified in February 2007 that he did not have 
any mental problems when he went to his entrance examination.  
According to a psychiatrist, the Veteran had a guilt complex 
even before he got out of service.  This was due to the 
Veteran going home because of an arthritis condition while 
his troops and best friend were going to Vietnam to fight and 
possibly be killed.  He stated that was when he started to 
feel any kind of depression which wasn't diagnosed at that 
point.  Depression was first diagnosed approximately in 1995.  
It was pain related because of his arthritis and a bad back.  
The Veteran described his symptoms and the effect on his 
daily activities.  The Veteran claimed that as far back as 
1969 and 1970 there was no evidence of rheumatoid arthritis 
either physically or through blood tests.  There was no 
evidence of rheumatoid arthritis whatsoever and the Veteran 
wanted clarification of that.  

VA outpatient treatment records for a period from August 2006 
to June 2008 show the Veteran was seen for periodic 
psychiatric evaluation due to his conditions and medications 
prescribed.  In October 2006 the Veteran was seen by a 
psychiatrist for a routine appointment for treatment of 
depression and cocaine abuse in remission.  He claimed his 
arthritis occurred through the military in boot camp.  The 
assessment was major depression and cocaine dependency in 
remission.  In March 2007, the assessment was major 
depressive disorder and substance abuse in remission.  When 
seen also by a health science specialist in October and 
November 2006, the assessment was cocaine dependence in 
remission and major depressive disorder recurrent.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a mood disorder that is related to service or to 
a service-connected disability.

The Veteran's service medical records are negative for 
complaints, findings or a diagnosis of a mood disorder.  
Thus, an acquired psychiatric disorder is not shown in 
service.  Further, there is no medical evidence of record 
showing that a psychosis manifested to a compensable degree 
within one year following separation from active service.  
Therefore service connection is not warranted on a 
presumptive basis.  

The Veteran has claimed that his depression had started in 
service when his joints froze and he had to learn to walk 
again.  He also felt badly when he went home and his fellow 
Marines went to Vietnam.  Although the Veteran is competent 
to describe his symptoms in service, these statements are not 
consistent with other evidence of record.  Service treatment 
records show complaints of joint pain and tenderness, 
however, the May 1969 Medical Board report shows that the 
Veteran did not have any ankylosed joints and he felt well 
enough to get up and walk, although, only for a few minutes 
at a time.  There is no evidence that he was relearning how 
to walk.  There is no service treatment record that the 
Veteran felt upset that he was going home while others were 
going to Vietnam.  In addition, post service statements by 
the Veteran primarily place onset of depression post service 
in 1991 or in 1994 after suffering a work related back injury 
that prevented him from working.  Accordingly, the Veteran's 
lay evidence regarding onset of depression in service is not 
credible to show onset of a depression in service.

The December 2002 VA psychiatric examiner provided an opinion 
that the Veteran had a mood disorder secondary to his 
arthritis which was shown on Axis I as mood disorder 
secondary to rheumatoid arthritis.  At that examination, the 
Veteran complained of his physical condition with pain and 
stiffness in all of his joints.  However, at a VA joints 
examination in November 2002, the examiner diagnosed whole 
body joint pain and history of rheumatoid arthritis 
diagnosis.  The VA examiner discussed the evidence and 
concluded that it did not appear that the Veteran had 
rheumatoid arthritis, by his clinical picture or his 
radiographs.  Thus the symptoms of joint pain were not 
attributed to the Veteran's service-connected rheumatoid 
arthritis.  The December 2002 VA examiner also commented that 
because of the Veteran's significant depressive symptoms, he 
had been hospitalized twice in the year 2000.  The discharge 
summary for a period of hospitalization in January and 
February 2000 show that the Veteran was diagnosed with 
depression in 1994 after a failed back surgery.  The 
discharge summary in April 2000 notes the stressors included 
chronic back pain due to a back injury six years earlier and 
his psychiatric history showed major depressive disorder 
diagnosed in 1994.  The Board, therefore, places less 
probative value on the December 2002 VA psychiatric diagnosis 
of mood disorder secondary to rheumatoid arthritis as a VA 
examiner at an orthopedic examination of joints the previous 
month did not find rheumatoid arthritis.  That examiner based 
a finding that the veteran did not have rheumatoid arthritis 
on the Veteran's clinical picture, as well as radiographs.  
The Board also notes that the preponderance of the other 
evidence of record, including blood tests and diagnostic 
studies, also supports the finding that the veteran does not 
have rheumatoid arthritis.  In fact, the veteran has himself 
argued that he does not have rheumatoid arthritis.  As the 
veteran does not currently have the disease for which he is 
currently service-connected for, his claim of service 
connection based on that non-existed condition, must fail.

In addition, the VA hospital discharge summaries show 
depression was diagnosed in 1994 and was related to a back 
disability, and not to any service-connected disability.  

In the assessment, the December 2002 VA examiner noted the 
Veteran had mood disorder secondary to his arthritis.  To the 
extent the assessment could be considered as finding the 
Veteran's mood disorder as secondary to the Veteran's 
osteoarthritis or degenerative arthritis, the Board notes 
that the Veteran is not service connected for osteoarthritis 
or degenerative arthritis.  There is no basis in law for a 
grant of service connection for a disorder as secondary to a 
disorder which is not service connected.  38 C.F.R. § 3.310 
(2008); see Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, 
service connection can not be granted on a secondary basis to 
a nonservice-connected disability.  

An October 1995 psychiatric evaluation for SSA shows a 
diagnosis of major depression due to physical injury to the 
back and chronic arthritis.  The type of arthritis was not 
specified.  However, on Axis III the examiner noted multiple 
joint arthritis, chronic, degenerative and or rheumatoid 
type.  However, a few days later, at an orthopedic 
examination for SSA, the examiner found no evidence of 
significant arthritis in the Veteran's hands or hips on x-ray 
and no clinical evidence of significant arthritis involving 
any of his other joints of which he complained.  Thus, the 
October 1995 psychiatric evaluation is not competent medical 
evidence of a link between a major depression and service-
connected rheumatoid arthritis.  

VA outpatient treatment records show diagnoses of major 
depression, adjustment reaction, mixed; and adjustment 
disorder with mixed emotional features but do not link them 
to service or to a service-connected disability.  

The report of a June 1996 psychiatric examiner for SSA 
concluded that the Veteran had an adjustment disorder with 
depressive features as a result of the pain from his February 
1994 work-related injury.  

Although a September 2004 VA psychiatry note shows a 
diagnosis of depression secondary to chronic pain, the 
evidence does not show that the Veteran's chronic pain is due 
to service-connected rheumatoid arthritis.   

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between his service or a service-
connected disability and the claimed current depression.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
The Veteran contends that he has depression due to arthritis 
shown in service.  The record documents that the Veteran was 
diagnosed with rheumatoid arthritis in service and was 
medically discharged.  The Veteran is competent to provide 
evidence as to his in-service experiences and symptoms, and 
thus is competent to state that he experienced joint pain in 
service, felt badly and experienced guilt that he was 
separated from service due to rheumatoid arthritis while his 
fellow Marines went forward to Vietnam.  However, he is not 
competent to state that his rheumatoid arthritis shown in 
service and feelings of guilt in service resulted in a 
depressive disorder.  Where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  As a result, the 
Veteran's assertions do not constitute competent medical 
evidence that his depression is linked to service or to a 
service-connected disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's depression first manifested many years after 
service and is not related to the Veteran's active service, 
any incident in service or to a service-connected disability.  
Although a mood disorder has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service or to a service-connected disability.  
As previously mentioned, although the veteran is service-
connected for rheumatoid arthritis, the preponderance of the 
evidence shows that he does not currently have the disorder.  
Rather, the evidence shows that the Veteran has 
osteoarthritis/degenerative arthritis which was diagnosed 
several years following his discharge from service.  
Moreover, in the current decision, the Board has found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for 
osteoarthritis/degenerative arthritis and that the claim 
remains denied.

Given the foregoing, the Board thus concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder, including 
a mood disorder.  Consequently, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for osteoarthritis now 
claimed as degenerative arthritis is denied.

Entitlement to service connection for a psychiatric disorder, 
to include a mood disorder, is denied on a direct and 
secondary basis.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


